Appeal of THERESA GOODMAN.Goodman v. CommissionerDocket No. 1421.United States Board of Tax Appeals1 B.T.A. 915; 1925 BTA LEXIS 2756; March 30, 1925, decided Submitted March 18, 1925.  *2756  The determination of the Commissioner is approved because of insufficiency of evidence to support the taxpayer's contentions.  Joseph J. Goodman, for the taxpayer.  Arthur J. Seaton, Esq., for the Commissioner.  Before GRAUPNER, LANSDON, LITTLETON, and SMITH.  A hearing was had on this appeal March 18, 1925.  From the oral and documentary evidence presented, the Board makes the following FINDINGS OF FACT.  1.  The taxpayer is an individual engaged in the general merchandise business at Princess Anne, Md.2.  A deficiency letter was mailed to the taxpayer on November 14, 1924, showing a deficiency in income tax in the amount of $239.77 for the calendar years 1920, 1921, and 1923.  3.  The Commissioner determined by an investigation that the deductions from gross income claimed on account of expenses were in excess of the actual expenses and found the net profit to be 12 per cent of sales.  On this basis the tax proposed to be assessed was computed.  DECISION.  The deficiency determined by the Commissioner is approved.  The taxpayer failed to adduce satisfactory evidence to show that the net profit determined by the Commissioner was incorrect. *2757